T. M. Burns, J.
(dissenting). I cannot agree with my brothers that the principle known as "law of the case” controls this litigation. In my opinion, the application of that principle to the case at bar denies plaintiff her right to appellate review.
Plaintiff contends that decedent’s work hastened his disability and that on that account, workmen’s compensation benefits should be awarded. The Workmen’s Compensation Appeal Board found that the work did not cause the disability and reversed the referee’s decision granting the disability claim. It is my opinion that in doing so the appeal board applied an incorrect legal standard to this case.
In Riddle v Broad Crane Engineering Co, 53 Mich App 257; 218 NW2d 845 (1974), an opinion which I authored, the Court remanded a workmen’s compensation case back to the appeal board because the board had applied an incorrect legal standard when it reversed a hearing referee’s award of compensation benefits to the plaintiff. In the course of that opinion, we stated at p 260; 218 NW2d 846-847:
"If decedent’s employment aggravated, accelerated, or combined with a preexisting disease or infirmity to produce the result for which compensation is sought, then that result has indeed arisen out of decedent’s employment, regardless of any different result which might have been reached in the case of a healthy *737individual. It is well known that an employer takes his employee as he finds him. 1 Larson’s Workmen Compensation Law, § 12.20, pp 3-231, 3-249. See also Sheppard v Michigan National Bank, 348 Mich 577; 83 NW2d 614 (1957).” (Emphasis added.)
Judged by the above standard, it appears to me that there is sufficient evidence on the record to support plaintiffs claim for benefits. The testimony in this case was undisputed that had decedent had an easier, less strenuous job, he could have worked longer. It is in this sense that I suggest that decedent’s employment accelerated his disability. However, it is not the function of this Court to sit as a fact finder in cases where the appeal board "has not made findings of fact with consideration for the proper legal standard”. Crosby v Sterner Sheet Metal & Roofing Co, 51 Mich App 311, 316; 214 NW2d 868 (1974), Wright v Thumb Electric Cooperative, 49 Mich App 714; 212 NW2d 607 (1973). Accordingly, I would reverse and remand this cause to the appeal board for reconsideration of plaintiffs claim in accordance with the proper legal standard. If the appeal board finds that decedent’s employment accelerated his disability, then plaintiff is entitled to recover workmen’s compensation benefits.
I vote to reverse and remand for further proceedings not inconsistent with this opinion.